Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.
Applicant's Amendment to the Claims received on 11/12/2021 has been entered with the submission filed on 01/07/2022.
Claims 10 and 15 are cancelled.
Claims 1-9, 11-14, and 16-20 are pending.
Claims 5, 9, 11, 14, and 16-20 are withdrawn.
Claims 1-4, 6-8, and 12-13 are under examination.
Election/Restrictions
Applicant's election without traverse of the species:
A) Species claim 15 from among claims 15, 16, 19, and 20;
B) Species claim 4 from among claims 4 and 5; and
C) Species claim 12 from among claims 9, 11, 12, and 14
in the reply filed on 04/19/2021 is as previously acknowledged.

Priority
This US17/116,791 filed on 12/09/2020 is a CON of US16/418,893 filed on
05/21/2019 which is a CON of PCT/US2019/032735 filed on 05/16/2019 which claims
priority benefit of US Provisional 62/672,437 filed on 05/16/2018.
Response to Amendment
Any/all objections and rejections made in a previous office action and not repeated in this office action is withdrawn.  The following is the complete set of objections presently being applied. 
Claim Objections
Claims 1, 2, 4, and 6 are objected to because of the following informalities: 
For improved clarity, amend claim 1, line 8: …gRNA are a different sequence, and wherein… 
Further, regarding claim 1, line 14 should be amended to clarify whether the cell is part of the claimed system and to clarify that “is contacted” is not intending an active  method step of contacting.  The claimed system is being construed as drawn to a product rather than a process.
For improved clarity that the system claim is drawn to a product rather than a process, amend claim 2, lines 2-3: …wherein when the cell is contacted with the donor polynucleotide 
Regarding claim 4, line 3 should be amended to clarify whether the cell is part of the claimed system and to clarify that “is contacted” is not intending an active method step of contacting.  
Regarding claim 6, lines 1-2 should be amended to clarify whether the cell is part of the claimed system and to clarify that the phrase “the contacting comprises transfecting the cell” is not intending an active method step of contacting.  The claimed system is being construed as drawn to a product rather than a process.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 6, 7, 8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Welstead et al (USPGPUB 2018/0112213, published 04/26/2018, filed on March 25, 2016; of record), in view of the Moore Dissertation (2015) and further in view of US2019/0010495 to Boitano et al (published 01/10/2019,  filed 2016).  This is a new grounds of rejection.
Regarding base claim 1, Welstead et al disclose a system for modifying a gene within a genomic region of interest in a cell comprising: (a) a set of guide RNAs (gRNAs) comprising (i) a first gRNA configured to hybridize to a genomic region of interest within a gene in a cell, (ii) a second gRNA configured to hybridize to the genomic region of interest within the gene in the cell, and (iii) a third guide RNA configured to hybridize to the genomic region of interest within the gene in the cell, wherein the first gRNA, the second gRNA, and the third gRNA are different (e.g., para 1022), and wherein a first gRNA is configured to hybridize to a binding site that is at least 30 base pairs apart from a binding site hybridizable to a second gRNA. For example, Weslead et al disclose comprising: a cell comprising a set of gRNAs comprising at least a first, second and third gRNA configured to hybridize to the genomic region of interest; and using gRNA and a nuclease to generate an edit that modifies the gene (e.g., see paragraphs 0006, 1012- 1096 and 1352). Weslead et al. disclose that the first and second gRNA hybridize to binding site that is preferably within 25-65 bases apart, but no more than 100 bp apart from each other.   Thus the range of 30-80 base pairs apart is rendered obvious by the range of Weslead et al. (e.g., see paragraph 1022). For example, in paragraph [1206] d) Welstead recites an embodiment where “the gRNAs are configured such that, when hybridized to target nucleic acid, they are separated by …, “at least 30 or at least 50 nucleotides”.  Further, Welstead et al suggests that the first gRNA is configured to hybridize to a binding site that is 30-150 base pairs apart from a binding site hybridizable to the second gRNA and the second gRNA is configured to hybridize to a binding site that is 30-150 base pairs apart from a binding site hybridizable to the third gRNA. For example, in paragraph [1206] d) Welstead states: “the gRNAs are configured such that, when hybridized to target nucleic acid, they are separated by 0-50, 0-100, 0- 200, at least 10, at least 20, at least 30 or at least 50 nucleotides”. In paragraph [1012] Welstead et al recite the following:
In an embodiment, the targeting domain of a gRNA molecule is configured to position a cleavage event sufficiently far from a preselected nucleotide, e.g., the nucleotide of a coding region, such that the nucleotide is not altered. In an embodiment, the targeting domain of a gRNA molecule is configured to position an intronic cleavage event sufficiently far from an intron/exon border, or naturally occurring splice signal, to avoid alteration of the exonic sequence or unwanted splicing events. The gRNA molecule may be a first, second, third and/or fourth gRNA molecule, as described herein.

However, Weslead et al differs from the presently claimed invention because while it explicitly discloses the system using three different gRNAs and suggests a spacing of binding sites that is preferably within 25-65 bases apart which renders obvious 30-80 base pairs apart between a first and second gRNA, Weslead does not explicitly disclose an embodiment showing the second gRNA is configured to hybridize to a binding site that is 30-80 base pairs apart from a binding site hybridizable to the third gRNA.
However, it would have been prima facie obvious in view of Weslead et al to configure the three gRNAs to hybridize to their respective binding sites so that they would be 30-80 base pairs apart because Welstead et al and suggest a spacing of at least 30 base pairs apart and an embodiment of at least 50 base pairs apart and suggests a spacing of binding sites that is preferably within 25-65 bases apart per gRNA binding sites.   Further, each of the references of the Moore Dissertation and Boitano et al provide a rationale for a spacing in the range of about 32 to 60 for multiplexing gRNAs on genomic DNA.  
First, Moore disclose that the “particular sequence that Cas9 focuses on is 5’ NGG 3’ (page 45, para 2, line 3).  Further, Moore discloses that the sequences with the NGG PAM occur roughly every 32 base pairs on the human genome (page 45, para 2, lines 5-6).  Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have spaced gRNA target sites at least about 32 base pairs apart for the rationale of needing a PAM site for Cas9 binding.  
Secondly, Boitano et al disclose multiplex CRISPR gene-editing using multiple gRNAs.  Boitano discloses a composition and methods of using a Cas9/CRISPR with a gRNA and specifically disclose a first, second, third and fourth grRNA (e.g., ref claim 94).  Boitano et al disclose two or more gRNAs targeting a gene of interest. (para 0470]:
In some aspects, the present disclosure provides for the use of two or more gRNA molecules that comprise targeting domains targeting target sequences in close proximity on a continuous nucleic acid, e.g., a chromosome, e.g., a gene or gene locus, including its introns, exons and regulatory elements. The use may be, for example, by introduction of the two or more gRNA molecules, together with one or more Cas9 molecules (or nucleic acid encoding the two or more gRNA molecules and/or the one or more Cas9 molecules) into a cell. 
Further, Boitano recites:
[0475] In one aspect, the two or more gRNA molecules comprise targeting domains targeting target sequences flanking a gene regulatory element, e.g., a promotor binding site, an enhancer region, or a repressor region, such that excision of the intervening sequence (or a portion of the intervening sequence) causes up- or down-regulation of a gene of interest.
In paragraph [0477] Boitano recites:
 In one aspect, the two or more gRNA molecules comprise targeting domains targeting target sequences flanking a gene regulatory element, e.g., a promotor binding site, an enhancer region, or a repressor region, such that excision of the intervening sequence (or a portion of the intervening sequence) causes up- or down-regulation of a gene of interest. By way of example, the two or more gRNA molecules comprise targeting domains targeting target sequences flanking a GATA1 binding site (or portion thereof) or TAL1 binding site (or portion thereof) of the erythroid enhancer region of the BCL11a gene (e.g., within the +55, +58 or +62 region). In other embodiments, the gRNA molecule or molecules do not result in a disruption of the GATA1 binding site or TAL1 binding site within the BCL11a Enhancer.
Further, regarding being configured for double-stranded breaks in claim 1, Welstead et al disclose that their system for modifying a gene within a genomic region of interest in a cell comprises a nuclease, wherein the nuclease generates an edit that modifies the gene, wherein the cell is contacted with the set of gRNAs and the nuclease gene (e.g., see paragraphs 0006, 1012-1096 and 1352), wherein the first gRNA forms a complex with the nuclease to form a first complex, the second gRNA forms a complex with the nuclease to form a second complex, and the third gRNA forms a complex with the nuclease to form a third complex, and wherein each of the first complex, the second complex, and the third complex is configured to generate a double-strand break in the genomic region of interest gene (e.g., see paragraphs 0006, 1012-1096 and 1352).
Each of Moore and Boitano references disclose configurations of CRISPR/Cas gRNA and target DNA complexes for making double-stranded breaks in the target DNA.
For example, Boitano et al disclose configuring the gRNAs for double-strand breaks (para 0003; 0384).  In paragraph 0435, Boitano states that [“c]leavage by Cas9 can comprise a double strand break, one single strand break, or two single strand breaks”.  Boitano recites:
[0436] In an embodiment, a mutation can be corrected by either a single double-strand break or two single strand breaks. In an embodiment, a mutation can be corrected by providing a template and a CRISPR/Cas9 system that creates (1) one double strand break, (2) two single strand breaks, (3) two double stranded breaks with a break occurring on each side of the target sequence, (4) one double stranded break and two single strand breaks with the double strand break and two single strand breaks occurring on each side of the target sequence, (5) four single stranded breaks with a pair of single stranded breaks occurring on each side of the target sequence, or (6) one single strand break.
Further, Boitano et al recite:
[0468] Both double strand cleaving Cas9 molecules and single strand, or nickase, Cas9 molecules can be used in the methods and compositions described herein to generate breaks both sides of a target position. Double strand or paired single strand breaks may be generated on both sides of a target position to remove the nucleic acid sequence between the two cuts (e.g., the region between the two breaks is deleted). In one embodiment, two gRNAs, e.g., independently, unimolecular (or chimeric) or modular gRNA, are configured to position a double-strand break on both sides of a target position (e.g., the first gRNA is used to target upstream (i.e., 5') of the mutation in a gene or pathway described herein, and the second gRNA is used to target downstream (i.e., 3') of the mutation in a gene or pathway described herein). In an alternate embodiment, three gRNAs, e.g., independently, unimolecular (or chimeric) or modular gRNA, are configured to position a double strand break (i.e., one gRNA complexes with a Cas9 nuclease) and two single strand breaks or paired single stranded breaks (i.e., two gRNAs complex with Cas9 nickases) on either side of a target position (e.g., the first gRNA is used to target upstream (i.e., 5') of the mutation in a gene or pathway described herein, and the second gRNA is used to target downstream (i.e., 3') of the mutation in a gene or pathway described herein). In another embodiment, four gRNAs, e.g., independently, unimolecular (or chimeric) or modular gRNA, are configured to generate two pairs of single stranded breaks (i.e., two pairs of two gRNAs complex with Cas9 nickases) on either side of the target position (e.g., the first gRNA is used to target upstream (i.e., 5') of the mutation in a gene or pathway described herein, and the second gRNA is used to target downstream (i.e., 3') of the mutation in a gene or pathway described herein). The double strand break(s) or the closer of the two single strand nicks in a pair will ideally be within 0-500 bp of the target position (e.g., no more than 450, 400, 350, 300, 250, 200, 150, 100, 50 or 25 bp from the target position). When nickases are used, the two nicks in a pair are within 25-55 bp of each other (e.g., between 25 to 50, 25 to 45, 25 to 40, 25 to 35, 25 to 30, 50 to 55, 45 to 55, 40 to 55, 35 to 55, 30 to 55, 30 to 50, 35 to 50, 40 to 50, 45 to 50, 35 to 45, or 40 to 45 bp) and no more than 100 bp away from each other (e.g., no more than 90, 80, 70, 60, 50, 40, 30, 20 or 10 bp).
Thus, it is considered that one of ordinary skill in the art having Welstead, Moore, and Boitano before the effective filing date of the presently claimed invention would have had a reasonable expectation of success to configure a multiplex gRNA-Cas9-target DNA complex for double-stranded breaks for the rationale of each reference that double-stranded breaks are often a useful gene-editing tool for HDR, insertions, deletions of target DNA.
Regarding claim 2, Weslead et al. disclose that the contacting cell may further comprise a donor polynucleotide wherein the donor may comprise desired gene edit where the system is configured for double-stranded break in the genomic region of interest by a DNA repair process that may lead to integration of the desired gene edit sequence including a point mutation (e.g., para 0989-0990). Note that the present claims are drawn to a system which is being interpreted herein as a product rather than a method. Note that language in the claims which appears to be drawn to a method (i.e., “is contacted”, per claim 2, line 2) is being interpreted as a functional limitation of the claimed product rather than as an active method step. Examiner notes that claims to a product system should not contain active method steps.
Regarding claim 3, Weslead et al. disclose that the contacting cell may further comprise a donor polynucleotide (see paragraph [0989]) wherein the donor may comprise a point mutation (see paragraph [0990)).
Per claim 4, Weslead et al. disclose a different set of gRNA (e.g., see para 2590) which are configured to hybridize/target to a different genomic region of interest and contacting this different genomic region with the different set of gRNAs (e.g., see para 1303; 2561).
Per claim 6, Welstead et al disclose wherein the contacting comprises transfecting the cell with the set of gRNAs as ribonucleoprotein complexes (e.g., see para 0020).  Also, regarding claim 6, Boitano et al  disclose nucleofection of the RNP complex of gRNA and CRISPR/Cas nuclease. (See para 0488 and 0698).  
Per claim 7, Welstead et al disclose three different gRNAs and that the gRNAs may comprise a 5’ end modification and a 3’ end modification, wherein the 5’ end modification comprises a phosphorothioate internucleotide linkage and a 2’-0-methyl sugar modification and the 3’ end modification comprises a phosphorothioate internucleotide linkage and a 2’-0-methyl sugar modification (e.g., paragraphs 0596, 0293 and 0606). For example, in para 0606, Welstead et al recites “In some embodiments, one or more of the nucleotides of the gRNA can each independently be a modified or unmodified nucleotide including, but not limited to 2'-sugar modified, such as, 2'-O- methyl’). Further, in paragraph [0293], Welstead et al recite the following:
However, in an embodiment, the targeting domain comprises one or more
modifications, ¢.g., modifications that render it less susceptible to degradation or more bio-compatible, e.g., less immunogenic. By way of example, the backbone of the targeting domain can be modified with a phosphorothioate, or other modification(s) from Section VII. In an embodiment, a nucleotide of the targeting domain can comprise a 2' modification, e.g., a 2-acetylation, e.g., a 2' methylation, or other modification(s) from Section VIIL

Regarding claim 8, Welstead et al discloses wherein the nuclease comprises a Cas9 nuclease (e.g., para 0020, line 2).
Regarding claim 12, Welstead et al discloses wherein the edit is a knock-out (e.g., para 0536-1539).
Regarding claim 13, Welstead et al discloses, wherein the knock-out eliminates a function of the gene (e.g., para 0536-1539).
It would have been obvious to an ordinary skilled in the art to recognize that the distance between the gRNA targeting sites may be determined empirically based on a specific target sequence. The range taught by Welstead et al. may serve as a starting point for such determination. Optimization of ranges of an ideal distance for nuclease targeting sites for genomic modification is well-known and established practice. MPEP 2144.05 Il. A states: “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” /n re Alter, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1.955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%). In the instant case, determining the distance between the first, second and third binding sites to be 30-80 base pairs apart would have been optimization, which is within the capability of an ordinary skilled in the art.  Further, as disclosed in Moore, a distance of above 32 base pairs apart would be suggested for the rationale that PAM spacing in human genomic DNA was known to be about 32 base pairs apart.  Further, Boitano et al disclosed that the range of 30-80 base pairs about is a reasonable range for targeting sites within a gene region.  Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
In view of the high skill level in the art before the effective filing date of the presently claimed invention it is considered that one of ordinary skill in the art having the Welstead et al document before them would have had a reasonable expectation of success to configure gRNA binding sites in the range of 30-80 base pairs apart from each other (e.g., per the base claim 1) and configured to make double-stranded breaks in the target DNA to arrive at the presently claimed invention.
Thus the claims as a whole are rendered obvious in view of the cited references.
Response to Arguments
Applicant's arguments entered with the submission filed on 01/07/2022 have been fully considered but they are not persuasive as they may pertain to this new grounds of rejection.
First, the applicants’ argue that Welstead does not teach or suggest a method wherein each of the first, second, and third complex is configured to generate a different double-strand break in the genomic region of interest. (“Remarks, page 6).  The applicants’ argue that Welstead fails to teach that the first, second, and third complex are configured to generate three different double strand breaks in total, “as recited in claim 1”. “Remarks, paragraph bridging pages 6-7).
However, this argument is unpersuasive because it is not commensurate with the scope of the present claims.  Present claims are drawn to a system which is construed to be drawn to a product and not to a method.  The intended use of a product does not generally bear patentable weight for purposes of applying prior art.  Further, limitations must not be read into the claims and the present claims are not drawn to a method.
Further, the applicants’ argue that Welstead does not teach or suggest to configure spacing of 30-80 base pairs apart per gRNA binding site.  The applicants state that Welstead “does not provide any teaching such that one of skill in the art could “clearly envisage” the claimed range of gRNA spacing of 30-80 base pairs between gRNA binding sites”.
However, this argument is unpersuasive because Welstead teaches an embodiment where the spacing between gRNA binding sites is “at least 30” (see Welstead, para 1012).   Also, the new grounds of rejection above is Welstead in view of the Moore Dissertation (2015) and Boitano et al.  Moore Dissertation explicitly teaches that PAM recognition sites are spaced about 32 bases apart and thus one of ordinary skill in the CRISPR art would have known that it would have been prima facie obvious to space gRNA binding sites targeted for multiplex CRISPR editing at least about 32 base pairs apart to have at least three PAM sites within a particular genomic domain to achieve binding by CRISPR-Cas in each domain.
Lastly, the applicants argue that the “inventors have provided evidence demonstrating the criticality of a spacing of 30-80 base pairs apart per gRNA binding site and an unexpected increase in editing efficiency for this claimed range”.  Further, the applicants argue that their Specification (i.e., [0225] and FIG 16) shows that “inventors provide evidence demonstrating the criticality of the claimed range of 30-80 base pairs apart per gRNA binding site and that an unexpected increase in editing efficiency is observed in the claimed range of 30-80 base pairs apart per gRNA binding site”.  
However, this argument is unpersuasive because the present rejection is over Welstead in view of the Moore Dissertation and Boitano et al.  Moore explicitly teaches that PAM recognition sites are spaced about 32 bases apart and thus one of ordinary skill in the CRISPR art would have known that it would have been prima facie obvious to space gRNA binding sites targeted for multiplex CRISPR editing at least about 32 base pairs apart to have at least three PAM sites within a particular genomic domain to achieve binding by CRISPR-Cas in each domain.  Thus, it does not appear to be unexpected that editing efficiency would increase over 30 base pairs apart.  This may be accounted for by the increased likelihood of having a PAM sequence in the target DNA to bind the Cas9 nuclease.  Further, the embodiment used in the applicants’ argument in paragraph 0225 and FIG 16 does not include any specific parameters such as the exact sequence construct used to achieve such results.  
Thus the claims as a whole are rendered obvious in view of the cited references.
Conclusion
No claims allowed.
Related prior art which although not applied in this Office Action may be applied in a future Office Action if appropriate:
US 2015/0071899 to Liu et al, published March, 2015, discloses multiplex gRNA-CRISPR/Cas gene editing systems in eukaryotic cells;
US 2016/0215276 to Liu et al published July, 2016, discloses multiplex gRNA-CRISPR/Cas gene editing systems in eukaryotic cells;
US 2020/0392473 to Zhang et al, with US priority to US Provisional 62/610022 filed on December 22, 2017, discloses multiplex gRNA-CRISPR/Cas gene editing systems in eukaryotic cells; and
Rubin Dissertation (2013: Boston University School of Medicine).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658